IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-21-00228-CR

                           IN RE SCOTTIE H. GIBSON


                                Original Proceeding

                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-F202000027


                          MEMORANDUM OPINION


      The opinion and judgment dated October 13, 2021, are withdrawn. This opinion

replaces the October 13, 2021, opinion and corrects the trial court cause number in the

underlying proceeding. There are no other changes to the October 13, 2021 opinion.

      Scottie Gibson filed a Petition for Writ of Mandamus on September 10, 2021, asking

this Court to compel the trial court to rule on his Application for Writ of Habeas Corpus.

On October 7, 2021, the trial court signed an order denying Gibson’s pretrial Application

for Writ of Habeas Corpus.
       Accordingly, Gibson’s petition for writ of mandamus is now moot and is

dismissed for want of jurisdiction.




                                            STEVE SMITH
                                            Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition dismissed
Opinion delivered and filed November 10, 2021
[OT06]




In re Gibson                                                            Page 2